The court so held, and sentenced defendant on the first indictment to hard labor in the Albany Penitentiary for one *544year and a fine of $250, to stand committed thereto until paid, not exceeding six months. Upon the second indictment, to hard labor in the penitentiary for six months and $125 fine, to stand committed thereto until paid, not exceeding three months, the sentence on this indictment to commence at the termination of that on indictment Eo. 1. Upon the third indictment, to hard labor in the penitentiary for six month and $125 fine, to stand committed thereto till paid, not exceeding three months, the sentence on this indictment to commence at the termination of that on indictment Eo. 2.